DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 March 2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 08 March 2021 have been fully considered but they are not persuasive.

Rejections under 35 USC 112(a) and 112(b):

The amendments are sufficient to overcome the previous grounds of rejection because the rejected subject matter has been cancelled.  

Rejections under 35 USC 103: Browning

Initially, the remarks take the position that Browning fails to disclose “the fine line of resistive ink formed on the interior surface of the tube by at least one of electro-deposition, vacuum deposition, photolithography, direct thick film writing, or chemical deposition”.

printed resistors are applied in a relatively liquid state and fired to form the thick film resistance.”  Further, a spiral pattern (i.e. line) is disclosed in col.  7. Lines 20-29.  Therefore, Browning teaches a line of resistive ink applied to the interior surface of the tube by thick film printing.  The claimed fine line was found obvious as discussed in detail in the Final Rejection of 08 October 2020.  With regards to the printing process, Browning is silent as to how the spiral resistor is formed via thick film printing except that the suggestion that it is applied in a liquid state and fired.

Page 9 of the remarks recite:
“Further, the manner in which the resistive ink is formed, as set forth in amended claim 24 and 30, would be material to the final product, particularly in comparison to the product of Browning. Specifically, in Browning the resistive ink thereof is expressly applied as a liquid and then fired. That is, the firing process of Browning clearly would yield a different microstructure than that produced by any of a fine line of resistive ink formed "by at least one of electro- deposition, vacuum deposition, photolithography, direct thick film writing, or chemical deposition," as recited in amended claims 24 or 30.”

Claim 24, as now amended, is a product-by-process claim.  MPEP 2113 recites: “"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production”.  

 paragraph [0029] describes a direct thick film writing method wherein a liquid (i.e. ink that may be a polymer, metal, glass, ceramic, semiconductor or a composite of two or more of these materials) is fed through the orifice of a writing pen  and depending on the substance may require firing.  Browning teaches a thick film material (glass fritted resistance material) is printed and fired.  Since Grande teaches that direct thick film writing includes writing with a glass material that may require firing, the final composition would not be microstructually different from that of Browning.  Therefore, since claim 24 is a product, the process of making that product does not depend on its method of production.  Thus the amendment to claim 24 does not distinguish the claimed invention over Browning.  However, claim 30 is a method of manufacturing an ion mobility spectrometer.  As discussed above, Browning does not expressly teach the method of forming the line of resistive ink on the interior surface of the tube, except that it is applied in some manner by a liquid and fired to the tube.





With further regard to Browning, it would not have been obvious to have modified Browning to form the resistive ink thereof by any other process than that disclosed. Browning expressly discloses that, as quoted above, uses a "glass fritted resistance material" that has specific characteristics which make it "an excellent material for use in an ion mobility detector since the outgassing and surface adsorption problems are minimized and cleanability is maximized." Thus, employing a different process that does not employ the firing of the glass fritted resistance material would have changed the principle of operation of Browning (e.g., forming the ink by a process including the firing thereof) and would have rendered Browning unsatisfactory for more than one intended purpose thereof (e.g., minimizing outgassing and surface adsorption issues; and maximizing cleanability thereof). MPEP § 2143.01 (VI, V). Thus, one of ordinary skill in the art would not have found it obvious to modify Browning with any of the other cited references to arrive at the subject matter of amended claims 24 and 30.

                The examiner agrees that Browning suggests the use of a glass fritted printed resistance material via a process of applying the material in a relatively liquid state and firing to form the thick film resistors.  However, the application process of the spiral pattern (col. 7, lines 20-29) is not disclosed in Browning.  Therefore, one of ordinary skill in the art reading Browning would be faced with the problem as to how print the spiral pattern.  As discussed above, Grande teaches an application method of a thick film pattern by a direct writing that also would be suitable to create the pattern of Browning since it includes a liquid ink (the glass fritted material of Browning is an ink as discussed in the Final Rejection of 11 February 2020, page 6) and firing of the material as in Browning.  Moreover, since Browning already discloses direct thick film printing, Browning only fails to teach that the printing is a writing.  Kimura suggests an application tool for writing a fine line to the inner surface of the cylinder which would be 


Rejections under 35 USC 103: Anderson in view of Browning in view of Peterson

The remarks take the position that per above, Browning fails to disclose or suggest the claimed process of forming the fine line of resistive ink.  The examiner disagrees as discussed above.
                The remarks then take the position that Anderson does not disclose or suggest “the fine line of resistive ink formed on the interior surface of the tube”.  The examiner agrees that Anderson fails to disclose a “fine line” however disagrees that Anderson fails to disclose “a patterned resistive trace formed on the interior surface of the tube”.  Specifically, page 2, lines 3-6 teach construction of the drift tube by machining (i.e. a single unitary structure).  Further page 2, lines 9-10 teaches metallized as required to support the creation of electrode rings, thus a patterned trace (i.e. only for the creation of rings on interior surface).  The remarks rely on paragraph [0021] of the published application for teaching creation of conductive feature prior to forming them into tubes.  The examiner notes that paragraph [0021] is only one disclosed embodiment not relied upon in the rejection.  Specifically, paragraph [0024] teaches an 
While the examiner agrees that Anderson teaches the formation of the pattern via metallization process, it is well known to the art that metallization processes include CVD or electrodeposition (see, for instance, paragraph [0053] of 2004/0201390 to Farnworth), thus it would be readily understood to one of ordinary skill in the art that the metallization process could be performed using chemical or electrodeposition since they are both types of metallization processes and would solve the problem of how one of ordinary skill in the art would metallize the interior of the machined tube of Anderson.

Rejections under 35 USC 103: Peterson in view of Anderson 

	The examiner agrees that Peterson teaches the forming the resistor pattern before rolling the sheet to form the tube.  However, as discussed above claim 24 is a product.  Claim 24 does not preclude the formation of resistors prior to rolling of the tube.  Moreover, Peterson teaches the fine line of resistive ink formed on the interior 
	
	Therefore, the remarks have been unpersuasive for claim 24 and some of the rejections of claim 30.  The amendments are fully addressed in the rejection herein below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 24 and 30 lack written description for “the fine line of resistive ink formed on the interior surface of the tube by at least one of electro-deposition, vacuum deposition, photolithography, direct thick film writing, or chemical deposition”.  Specifically, while the specification recites that the resistive pattern may be formed by each of the claimed processes ([0032], [0043] and [0070]), there is no substantive description as to how the fine line of resistive ink is formed on the interior surface by any of the claimed processes.  The disclosure only suggests that the processes may be used.  The only disclosed process for forming the fine line of resistive ink is with respect to an unclaimed application ink stylus disclosed in paragraphs [0038]-[0040] and [0043].  Therefore, one of ordinary skill in the art would only recognize the applicant to have possession of forming the fine line of resistive ink with an application ink stylus.  There is no disclosure of the apparatus or method of performing any of “electro-deposition, vacuum deposition, photolithography, direct thick film writing, or chemical deposition” to form the fine line of resistive ink, therefore, the claims fail to meet the written description requirement under 35 USC § 112(a).
Claims 2-29 and 31-35 are rejected by virtue of their dependencies on a rejected base claims.

Claims 24-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 24 and 30 lack enabling disclosure for “the fine line of resistive ink formed on the interior surface of the tube by at least one of electro-deposition, vacuum deposition, photolithography, direct thick film writing, or chemical deposition”.  MPEP § 2164.01 (a) discusses the facts to determine whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement disclosure.  
The breath of the claims
The breath of the claims cover forming a resistive ink on an interior surface of the tube by any one of the claimed processes, however the only process of forming the fine line of resistive ink on the interior surface of the tube is via a stylus (paragraphs [0038]-[0040] and [0043] and figures 8, 9, 11A and 12 in particular).  There is discussion of forming a resistive trace 120 on the interior surface of tube via vacuum or electro deposition or chemical treatment in paragraph [0032].  Further vacuum deposition is discussed for forming the resistive trace via vacuum deposition in paragraph [0043] prior to the ink application stylus.  Lastly paragraph [0070] teaches the resistive trace is deposited on the interior surface of the tube using a number of prior art methods including thick film writing and photo-lithography.  However, none of the paragraphs or the cited methods disclosed in the prior art discuss how to make the fine line of resistive ink on the interior surface of the tube by using any of “electro-deposition, vacuum deposition, photolithography, direct thick film writing, or chemical deposition”.  
b. 	The nature of the invention
The nature of the invention is to manufacture an ion mobility spectrometer by forming resistive traces on the interior surface of a drift tube.  However, the only using any of “electro-deposition, vacuum deposition, photolithography, direct thick film writing, or chemical deposition”.  The only disclosure is with respect to the stylus.  The stylus is not disclosed to be a direct thick film writing technique.
c) 	state of the prior art
Each process of “electro-deposition, vacuum deposition, photolithography, direct thick film writing, or chemical deposition” are well known to the art.  Paragraph inner surface of a cylinder by using “electro-deposition, vacuum deposition, photolithography, direct thick film writing, or chemical deposition”.  Instead the references are directed towards forming patterns on either flat surfaces or the exterior of cylindrical devices.  At best a combination of Browning and Kimura teach a direct thick film writing technique on the inner surface of a tube, however no prior art was found to teach using any of “electro-deposition, vacuum deposition, photolithography, or chemical deposition” to form resistive patterns on an interior surface of a cylinder.  Since there is no disclosure in the specification as to how the pattern is done, one of ordinary skill in the art would not be able to make and use the claimed invention.
	Moreover, at the very least “electro-deposition” and “CVD” are types of metallization process as known to Farnworth (US pgPub 2004/0201390, see paragraph [0053]).  Anderson is evidence that metallization is “imprecise” (see bottom of page 2 and top of page 3 of provisional application).  Therefore, one of ordinary skill in the art would not be able to make “a fine line” via a metallization process because it was known that chemical deposition and electro-deposition were types of metallization processes and imprecise, thus not suitable processes for creating a fine line.  Unlike Anderson, there is no suggestion in the specification that secondary machining is performed to correct for the impression 
d) 	The level of one of ordinary skill in the art
Browning, Anderson and Peterson are the level of one of ordinary skill in the art.  Brownings and Anderson teach forming a resistive pattern on an interior surface of a cylinder.  However, Brownings does not disclose how the pattern is formed except to suggest a liquid is applied and fired.  Anderson (as supported by the provisional application) suggests a metallization process, however also does not detail the method upon which the metallization process occurs.  Peterson is the fullest disclosure of how a resistive pattern is formed using a process of screen printing, micro-pen (i.e. direct thick film writing), or photolithography.  However, Peterson, like the references cited in paragraph [0070] of the instant published application, also teaches that the resistive pattern is formed on a substrate prior to rolling.  Thus, the level of one of ordinary skill in the art is not sufficient to make resistive traces on the interior of the tube using “electro-deposition, vacuum deposition, photolithography, direct thick film writing, or chemical deposition”.  Therefore, the claims are non-enabled.
e) 	The level of predictability in the art
While making IMS devices is fairly predictable and “ electro-deposition, vacuum deposition, photolithography, direct thick film writing, or chemical deposition” are well known processes, since there is no disclosure as to how the processes are used to form a resistive trace “on an interior surface of the tube”, one of ordinary skill in the art could not predictably make and use the claimed invention.  That is, 
f) and g) 	amount of direction provided by inventor  and existence of working examples
The instant specification is silent as to any direction or working examples of “the fine line of resistive ink formed on the interior surface of the tube by at least one of electro-deposition, vacuum deposition, photolithography, direct thick film writing, or chemical deposition”.  The only disclosed direction of forming the fine line of resistive ink is via an unclaimed ink application stylus.  
h) The quantity of experimentation needed to make or use the invention based on the content of the disclosure
Since there is no apparatus or means disclosed in the specification to form the fine line of resistive ink on the interior surface of the tube by at least one of “electro-deposition, vacuum deposition, photolithography, direct thick film writing, or chemical deposition”, the quantity of experimentation needed to make and use the claimed invention is undue.
	Therefore, the claims fail to meet the enablement requirement under 35 USC § 112(a). The specification is only enabling for “the fine line of resistive ink formed on the interior surface of the tube by an ink application stylus”. 
.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Browning et al. (USPN 4,390,784) as evidenced by Wu (US pgPub 2013/0009053) and further in view of Peterson (USPN 7,155,812)
Alternatively, Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Browning et al. (USPN 4,390,784) in view of Pfeifer et al. (USPN 7,838,823) and further in view of Peterson (USPN 7,155,812).
Alternatively, Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Browning et al. (USPN 4,390,784) in view Sporider et al. (USPN 6,040,573) and further in view of Peterson (USPN 7,155,812).
Alternatively
Regarding claim 24, Browning teaches an ion mobility spectrometer having a drift chamber (fig. 1) comprising: 
a tube of unitary construction (tube 14) formed of at least one of substantially non-conductive material or semi-conductive material (col. 6, lines 12-14), the tube having an interior surface and an exterior surface (as seen in figure 1), the tube having a longitudinal axis (center of tube 14); and 
a patterned resistive trace (34, col. 7, lines 23-29) comprising a line of resistive ink formed on the interior surface of the tube (34 formed on interior surface of tube 14 as seen in figures 1 and 4 (see further discussion in response to arguments section of the Final Rejection of 11 February 2020, page 6).  Line is interpreted to be the spiral discussed in col. 7, lines 20-30), the line of resistive ink formed on the interior surface of the tube by at least one of electro-deposition, vacuum deposition, photolithography, direct thick film writing, or chemical deposition (product-by-process, see analysis in the response to arguments section above), wherein the patterned resistive trace comprises multiple turns about the longitudinal axis deposited adjacent to each other on the interior surface of the tube (spiral shape), wherein the multiple turns are electrically connected to each other on the interior surface of the tube (col. 7, lines 23-29) the patterned resistive trace configured to connect to a source of electrical energy (fig. 1, shows a voltage source and col. 4, lines 20-24 teach applied to the resistive film).
Brownings differs from the claimed invention by not disclosing wherein the multiple turns have a pitch of at least two turns per centimeter.
However, a spiral inherently has a pitch and as evidenced by Wu reducing the voltage drop in the drift tube and increasing the number of drift rings results in a more uniform electric field imperative to achieve high mobility resolution in ion mobility devices ([0009] of Wu).
Therefore the decreasing the space between field generating elements in an IMS is known result effective variable (i.e. varying the space between electrodes has the recognized result in adjusting field uniformity). It would have been obvious to one having ordinary skill in the art at the time the invention was made for to set the pitch of the spiral of Brownings at a pitch of at least two turns per centimeter, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Further, as evidenced by Wu, reducing voltage drop (i.e. resultant from a smaller pitch in Browning) results improved field uniformity.
The Brownings differs from the claimed invention by not disclosing the resistive ink to be a fine line.
However Peterson et al. suggests taking “advantage of the fine line width and spacing capability of commercially available screen printer and micro-pen methods for forming the conductors. The width and spacing of the conductors is not critical to the invention, however a greater number of parallel spaced concentric conductor rings on the interior of a drift tube is preferred, as this will provide a more uniform electric field along the drift tube's length. In the present embodiment, 0.020' wide gold conductors were printed with 0.010' spacings on 0.030' centers by well know screen printing processes using conductor materials compatible with DuPont 951 Green Tape.TM..” (col. 7, lines 48-64). 
Peterson modifies the combined device by suggesting a fine line of width 0.02’ (i.e. uniform).
Since both inventions are directed towards providing resistive inks to IMS drift tubes, it would have been obvious to one of ordinary skill in the art for the spiral line to be a fine line with uniform spacing/width as done in Peterson because it would allow for a greater number of conductors and thus facilitate a more uniform field within the IMS.
Alternatively to Browning alone as evidenced by Wu, Pfeifer et al. teach spacing electrodes over the length of an IMS drift tube at 0.75 mm (col. 8, lines 54-58).
Pfeifer et al. modifies Brownings by suggesting the pitch between electrodes for generating the electric field in the IMS.
Since both inventions are directed towards generating an electric field in an IMS, it would have been obvious to use the pitch suggested in Pfeifer in the device of Brownings because the pitch maintains a uniform electric field in the center of the tube, thus solving the problem of the pitch between spiral pattern such that a uniform field may be maintained in the IMS. .
The combined device differs from the claimed invention by not disclosing the resistive ink to be a fine uniform line.
However Peterson et al. suggests taking “advantage of the fine line width and spacing capability of commercially available screen printer and micro-pen methods for forming the conductors. The width and spacing of the conductors is not critical to the 0.020' wide gold conductors were printed with 0.010' spacings on 0.030' centers by well know screen printing processes using conductor materials compatible with DuPont 951 Green Tape.TM..” (col. 7, lines 48-64). 
Peterson modifies the combined device by suggesting a fine line of width 0.02’ (i.e. uniform).
Since both inventions are directed towards providing resistive inks to IMS drift tubes, it would have been obvious to one of ordinary skill in the art for the spiral line to be a fine line with uniform spacing/width as done in Peterson because it would allow for a greater number of conductors and thus facilitate a more uniform field within the IMS.
Alternatively Pfeifer et al., Sporider et al. teach spacing electrodes over the length of an IMS drift tube at least two turns per cm (col. 5, lines 35-55 teaches a spacing of segment 62b (i.e. between strips 58 included in the conductors 56 (see col. 5, lines 25-27) forming pattern 56 seen in figure 2) is 10 thousandths of an inch (i.e. spacing of at least two turns per cm)).
Sporider et al. modifies Browning by suggesting a spacing between conductors of a pattern formed along an ion mobility drift tube.
Since both inventions are directed towards forming a pattern of conductors along the ion mobility drift tube, it would have been obvious to one of ordinary skill in the art to use the suggested spacing disclosed in Sporider between the spiral pattern of Browning because by minimizing the equal spacing, a generally uniform electric field gradient may 
The combined device differs from the claimed invention by not disclosing the resistive ink to be a fine uniform line.
However Peterson et al. suggests taking “advantage of the fine line width and spacing capability of commercially available screen printer and micro-pen methods for forming the conductors. The width and spacing of the conductors is not critical to the invention, however a greater number of parallel spaced concentric conductor rings on the interior of a drift tube is preferred, as this will provide a more uniform electric field along the drift tube's length. In the present embodiment, 0.020' wide gold conductors were printed with 0.010' spacings on 0.030' centers by well know screen printing processes using conductor materials compatible with DuPont 951 Green Tape.TM..” (col. 7, lines 48-64). 
Peterson modifies the combined device by suggesting a fine line of width 0.02’ (i.e. uniform).
Since both inventions are directed towards providing resistive inks to IMS drift tubes, it would have been obvious to one of ordinary skill in the art for the spiral line to be a fine line with uniform spacing/width as done in Peterson because it would allow for a greater number of conductors and thus facilitate a more uniform field within the IMS.
Alternatively Sporider et al., Peterson teaches spacing electrodes over the length of an IMS drift tube at least two turns per cm and a fine uniform line (col. 7, lines 48-64).
Peterson modifies the Browning  by suggesting a fine line of width 0.02’ (i.e. uniform).
Since both inventions are directed towards providing resistive inks to IMS drift tubes, it would have been obvious to one of ordinary skill in the art for the spiral line to be a fine line with uniform spacing/width as done in Peterson because it would allow for a greater number of conductors and thus facilitate a more uniform field within the IMS.
Regarding claim 25, Browning teaches wherein the patterned resistive trace is configured to connect to the source of electrical energy to establish an electric field within the chamber when energized (col. 7, lines 20-29).
Regarding claim 26, Browning teaches wherein the patterned resistive trace is configured to connect to the source of electrical energy to heat the chamber when energized (Browning, Col. 7, lines 21-29 teaches the film is resistive, wherein current traveling through a resistor inherently creates heat, which in turn is radiated to the chamber. Further heat is generated as described in col. 7, lines 5-8).
Regarding claim 27, Browning teaches wherein the patterned resistive trace is configured as an ion modifier (accelerates ions, note: col. 4, lines 19-24).
Regarding claims 28, Browning teaches a connector connected to the patterned resistive trace and configured to connect the patterned resistive trace to the source of electrical energy (figure 1 shows a voltage source and col. 4, lines 20-24 teach applied 
Regarding claim 29, Browning teaches wherein the multiple turns have a pitch of less than 1 mm (obvious in view of Brownings or Brownings in view of Pfeifer et al. as discussed above in claim 24).

Claims 30-35  are rejected under 35 U.S.C. 103 as being unpatentable over Browning et al. (USPN 4,390,784) as evidenced by Wu (US pgPub 2013/0009053) and further in view of Peterson (USPN 7,155,812)1 and further in view of Kimura (USPN 5,773,925) or alternatively in view of Grande et al. (US pgPub 2010/0209318)
Claim 30 is substantially the same as claim 24 and thus disclosed by Browning as discussed herein above  Additionally Brownings teaches depositing resistive ink to form a patterned resistive trace on an interior surface of a tube of unitary construction (col. 6, lines 3-5 teach coating an interior of the tube, col. 6, lines 26-28 teaches Birox, which is a resistive ink as discussed in the response to arguments section of the Final action of 02/11/2020 and spiral pattern as discussed above in claim 24).
Moreover, Browning teaches forming the line of resistive ink by direct thick film printing (col. 6, lines 23-26)
The combined device differs from the claimed invention by not disclosing the fine line of resistive ink formed by writing.

That is, the technique of applying a resistive pattern to the inner surface of a tube was known to the art by Kimura.
Therefore, Kimura modifies Browning by providing a technique to "attach” a helical resistive strip to the inside of a cylinder.
Since both inventions are directed towards applying a resistive pattern to the inner surface of a cylindrical structure, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to use the basic technique of attaching a helical pattern to the inside of a cylinder because it would solve the problem of how to “attach" the resistive strip in the drift tube of Browning. Moreover, the "base" device of a helical resistive trace to the interior of a cylindrical tube was known to Browning. The prior art contained a known technique that is applicable to the base device. That is, Kimura teaches how to apply a helical resistive pattern to the inside of a cylindrical tube. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results. That is, successfully applying a helical pattern to the inside of a cylinder (i.e. the end product of both Browning and Kimura).
Alternatively, to Kimura, Grande teaches the fine line of resistive ink formed by direct thick film writing including feeding an ink (liquid) and firing ([0029]).
Grande modifies Browning by suggesting a means of printing the spiral pattern disclosed.

Regarding claim 31, Browning teaches wherein the patterned resistive trace is configured to connect to the source of electrical energy to establish an electric field within the chamber when energized (col. 7, lines 20-29).
Regarding claim 32, Browning teaches wherein the patterned resistive trace is configured to connect to the source of electrical energy to heat the chamber when energized (Browning, Col. 7, lines 21-29 teaches the film is resistive, wherein current traveling through a resistor inherently creates heat, which in turn is radiated to the chamber. Further heat is generated as described in col. 7, lines 5-8).
Regarding claim 33, Browning teaches wherein the patterned resistive trace is configured as an ion modifier (accelerates ions, note: col. 4, lines 19-24).
Regarding claim 34, the combined device in view of Kimura teaches depositing resistive ink comprises rotating the tube at a controlled rate while the tube is advanced with respect to an ink application stylus (col. 5, lines 59-67 through col. 6, lines 1-6).
Regarding claim 35, Browning teaches wherein the multiple turns have a pitch of less than 1 mm (obvious in view of Brownings or Brownings in view of Pfeifer et al. as discussed above in claim 24).


Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US pgPub 2014/0239174) (as supported by the provisional application 61/769320), in view of Browning in view of Peterson (USPN 7,155,812)2.
Regarding claim 24, Anderson et al. teach an ion mobility spectrometer having a  drift chamber comprising (title): 
a tube of unitary construction (page 2, lines 3-6, note construction of drift tube by directly machining) formed of at least one of substantially non-conductive material or semi-conductive material (page 2, lines 3-6), non-electrically conductive material), the tube having an interior surface and an exterior surface (drift tubes inherently have an interior and exterior surface), the tube having a longitudinal axis (inherent to a tube); and 
a patterned resistive trace comprising a line formed on the interior surface of the tube (page 2, lines 9-10, teaches metalized as required to support the creation of electrode rings (interpreted to be line), thus a patterned trace (i.e. only for the creation of electrode rings)3, wherein conductors have some resistance, thus a pattern resistive trace), wherein the patterned resistive trace comprises multiple turns about the longitudinal axis deposited adjacent to each other on the interior surface of the tube (note metallization for creation of rings), wherein the line formed on the interior surface of the tube is formed by metallization (see page 2, lines 9-11) wherein the multiple turns The drift region is then metalized completely or as required to support the creation of electrode rings….The via holes and associated connection pads are also metalized so as to electrically connect from the metalized surface of the interior drift region to the outside of the device. Note that in addition to via holes, the electrical connection can be accomplished by adding traces along the surface and edges” That is, the surface of the interior drift region is metallized (as required to support the creation of electrode rings) and the interior surface is additionally provided with electrical connection with the outside of the device by traces along the interior surface and edges of the interior drift region (i.e. requiring trace electrical connection between metallized rings and edge to provide electrical connection between all rings on the interior surface of tube and outside of the tube)), the patterned resistive trace configured to connect to a source of electrical energy (page 2, lines 11-14, note connection of metalized surface of interior drift region (i.e. rings) is electrically connected to the outside of the device, electrical connection implies connection to a source of electrical energy).
Anderson differs from the claimed invention by not disclosing the material of the metal resistor thus fails to teach the resistive trace comprising a line of resistive ink formed on the interior surface of the tube, the line of resistive ink formed on the interior surface of the tube by at least one of electro-deposition, vacuum deposition, photolithography, direct thick film writing, or chemical deposition.
However, Browning teaches a resistive trace comprising a line of a resistive ink (see Browning, col. 6, lines 23-28, wherein Birox is a resistive ink as evidenced by 
Browning modifies Anderson by teaching a material suitable for metallization.
Since both inventions are directed towards metallization for the formation of patterns on the interior of a mobility drift tube, it would have been obvious to one of ordinary skill in the art to select the material of Browning for the resistive trace of Anderson because it would provide a material that is hard, impervious to gas and easily cleaned making it an excellent material for use in an ion mobility detector (col. 6, lines 23-35).
The combined device differs from the claimed invention by not suggesting the pitch between rings, thus fails to disclose wherein a fine line and the multiple turns have a pitch of at least two turns per centimeter.
However, Peterson teaches wherein the multiple turns have a pitch of at least two turns per centimeter and a fine line (col. 7, lines 48-64).
Peterson modifies the combined device by suggesting a line width of the rings (i.e. pitch between turns).
Since both inventions are directed toward generating rings within a drift tube, it would have been obvious to use the dimensions of Peterson in the device of Anderson .  

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US pgPub 2014/0239174) (as supported by the provisional application 61/769320), in view of Browning in view of Peterson (USPN 7,155,812)4 and further in view of Farnworth et al. (US pgPub 2004/0201390).
Claim 30 is substantially the same as claim 24 and thus obvious as discussed herein above.  Moreover, Anderson in view of Browning depositing resistive ink to form a patterned resistive trace (Browning teaches depositing a resistive ink (col. 6, lines 23-28) to form a pattern (col. 7, lines 23-29), note other specifically shaped film (i.e. the connected ring structure of Anderson)) on at least one of an interior surface of a tube of unitary construction (Browning and Anderson both teach applications of films to the interior surface).  
While Anderson teaches application of rings via metallization, Anderson fails to specifically disclose the type of metallization, thus fails to disclose the line is formed by chemical or electro deposition.
However, Farnworth is evidence that chemical or electro-deposition are types of metallization processes ([0053]).
Farnworth et al. modifies the combined device by teaching a type of metallization process to be the claimed species of CVD or electrodeposition.
Since both inventions are directed towards a metallization process, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have the metallization process of Farnworth in the combined device because it would solve the problem of which type of metallization process to use for the purpose of forming the rings.


Claim 24, 30, 31, 33, 35  is rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of Anderson et al. (US pgPub 2014/0239174) as supported by the provisional application 61/769320.
Regarding claim 24, Peterson et al. teach an ion mobility spectrometer having a drift chamber (fig. 6) comprising: 
a tube of unitary construction (fig. 6 shows a drift tube, col. 4, lines 55-62 teach figure 4b shows a laminated and fired LTCC tube, wherein the individual layers of the substrate are merged into one structure (i.e. tube)) formed of at least one of substantially non-conductive material or semi-conductive material (ceramic see abstract), the tube having an interior surface and an exterior surface (as seen in figure 6), the tube having a longitudinal axis (fig. 2a, 5, not indicated in figure 6, but at the center of the tube); and 
a patterned resistive trace comprising a fine line of resistive ink formed on the interior surface of the tube (col. 7, lines 48-64 for fine uniform line, col. 8, lines 7-15 teach printed conductor patterns on interior and exterior surfaces, figures 3a-3b show conductors CA1-CAn and CB1-CBn as discontinuous patterned trace, or spiral of CA to 
Peterson differs from the claimed invention by not disclosing the multiple turns are electrically connected to each other on the interior surface of the tube.
However, Anderson teaches the multiple turns are electrically connected to each other on the interior surface of the tube (page 2 note: “The drift region is then metalized completely or as required to support the creation of electrode rings….The via holes and associated connection pads are also metalized so as to electrically connect from the metalized surface of the interior drift region to the outside of the device. Note that in addition to via holes, the electrical connection can be accomplished by adding traces along the surface and edges” That is, the surface of the interior drift region is metallized (as required to support the creation of electrode rings) and the interior surface is additionally provided with electrical 
Anderson modifies Peterson by electrically connecting the rings on the interior of the tube by vias and traces along the interior surface of the tube and sealing the tube.
Since both inventions are directed towards the simplification of manufacturing ion mobility detectors, it would have been obvious to one of ordinary skill in the art to substitute the machining method of Anderson for that of the rolling method of Peterson because it would by-pass the rolling step further simplifying the manufacturing.  Moreover, Anderson solves the problem with air-tightness caused by vias disclosed in Peterson by suggesting sealing of the vias of the IMS.
Claim 30 is substantially the same as claim 24 and thus disclosed by Peterson in view of Anderson as discussed herein above.
However, in Peterson the trace is formed before rolling and firing to form the tube, thus while Peterson teaches uniformly depositing a fine line of resistive ink (col. 7, lines 48-64), Peterson fails to disclose the deposition of the fine line to be one an interior surface of a tube of unitary construction.
Anderson teach deposition of the line to be one an interior surface of a tube of unitary construction (rings formed via metallization as discussed above).
Anderson modifies Peterson by electrically connecting the rings on the interior of the tube by vias and traces along the interior surface of the tube and sealing the tube.
Since both inventions are directed towards the simplification of manufacturing ion mobility detectors, it would have been obvious to one of ordinary skill in the art to substitute the machining method of Anderson for that of the rolling method of Peterson because it would by-pass the rolling step further simplifying the manufacturing.  Moreover, Anderson solves the problem with air-tightness caused by vias disclosed in Peterson by suggesting sealing of the vias of the IMS.
Regarding claim 31, Peterson et al. teach wherein the patterned resistive trace is configured to connect to the source of electrical energy to establish an electric field within the chamber when energized (col. 10, lines 22-26).
Regarding claim 33, Peterson et al. teach wherein the patterned resistive trace is configured as an ion modifier (col. 10, lines 22-26, wherein the ions migrate through the drift tube is controlled by their mobility and the magnitude of the electric field, col. 2, lines 7-10.  Thus the trace is an ion modifier in that by providing a field via voltage application the mobility of the ions is in part determined).
Regarding claim 35, Peterson et al. teach wherein the multiple turns have a pitch of less than 1 mm (col. 7, lines 60-67 teaches ring .01’ spacing ~.2 mm).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616.  The examiner can normally be reached on M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note any of the alternatives discussed herein above with respect to claim 24 are considered alternatively applied, however not stated for the sake of brevity.
        2 Note: alternatively Sporider could be used to modify Anderson instead of Peterson as discussed above in claim 1
        3 Note the claim has no requirement on the size of the trace, thus metallization via thick film metallization is interpreted to be a trace since the instant specification teaches that traces are formed using thick film desorption in paragraph [0054].
        4 Note: alternatively Sporider could be used to modify Anderson instead of Peterson as discussed above in claim 1